internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc tege eoeg teb-plr-151595-01 date date legend authority act city state notes bonds year date a dear that this letter is in response to your request on behalf of the authority for ruling sec_1 the operating_expenses to be paid with proceeds of the notes are described in sec_1_148-6 of the income_tax regulations and therefore are not subject_to the proceeds-spent-last method_of_accounting set forth in sec_1_148-6 and the net sale proceeds and investment_proceeds of the notes qualify for the 3-year temporary period under sec_1_148-2 and may be invested in higher_yielding_investments during such period without causing the notes to be arbitrage_bonds within the meaning of sec_148 of the internal_revenue_code facts and representations the authority was created in year pursuant to the act for the purpose of issuing debt secured_by collections of specified taxes to aid the city in financing its capital needs the city is a political_subdivision of the state the authority and the city are related parties within the meaning of sec_1_150-1 on date occurred in the city the occurrence in response to the occurrence the legislature of the state amended the act to permit the authority to issue dollar_figurea of its bonds and notes to pay the recovery project the congress enacted emergency supplemental legislation to appropriate funds for various purposes related to and in response to the occurrence a substantial portion of the federal assistance under such legislation requires further authorization by congress moreover there has not been a determination of which costs of the recovery project will be provided for with the federal assistance and when the city will receive such federal assistance the city has neither established any reserves nor set_aside other available amounts for the recovery project the city’s costs of the recovery project are not covered by any insurance policies held by the city the authority proposes issuing the notes pursuant to the act and an indenture as amended and supplemented the indenture the notes will bear interest at a fixed rate and will mature no later than months after their date_of_issuance the proceeds of the notes will be applied to pay for the costs of the recovery project that have not otherwise been paid for through the expected federal assistance as of the issue_date of the notes it will not be possible to determine the amount of proceeds that will be expended for capital expenditures and the amount for operating_expenses as a result the proceeds of the notes will be deposited into a single fund and spent on permitted expenditures under the act as needed for the recovery project the notes are payable from the proceeds of the bonds which the authority expects to issue pursuant to the indenture prior to the maturity of the notes renewal notes and revenues from certain income and sales_tax revenues of the city the tax revenues the authority reasonably expects the tax revenues to be sufficient to pay when due the interest on and the maturing principal of the notes the city reasonably expects that it will allocate at least percent of the net sale proceeds of the notes on the recovery project within three years of the issue_date of the notes it has incurred or will incur within six months of the issue_date of the notes substantial binding obligations to spend at least five percent of the net sale proceeds of the notes on the recovery project and it will proceed to complete the recovery project and to allocate the net sale proceeds of the notes to expenditures with due diligence law and analysis sec_103 provides that except as provided in subsection b gross_income does not include interest on any state_or_local_bond sec_103 provides in part that subsection a shall not apply to any arbitrage_bond within the meaning of sec_148 sec_148 defines an arbitrage_bond as any bond issued as part of an issue any portion of the proceeds of which are reasonably expected at the time of issuance of the bond to be used directly or indirectly to acquire higher_yielding_investments or to replace funds which were used directly or indirectly to acquire higher_yielding_investments a bond is treated as an arbitrage_bond if the issuer intentionally uses any portion of the proceeds of the issue of which such bond is a part in a manner described in or sec_148 provides that a bond shall not be treated as an arbitrage_bond solely by reason of the fact that the proceeds of the issue of which such bond is a part may be invested in higher_yielding_investments for a reasonable temporary period until such proceeds are needed for the purpose for which such issue was issued sec_1_148-2 provides that during the temporary periods set forth in sec_1_148-2 the proceeds and replacement_proceeds of an issue may be invested in higher_yielding_investments without causing bonds in the issue to be arbitrage_bonds sec_1_148-2 provides that the net sale proceeds and investment_proceeds of an issue reasonably expected to be allocated to expenditures_for capital projects qualify for a temporary period of three years beginning on the issue_date the 3-year temporary period the 3-year temporary period applies only if the issuer reasonably expects to satisfy the expenditure test the time test and the due diligence test the expenditure test is met if at least percent of the net sale proceeds of the issue are allocated to expenditures on the capital projects by the end of the 3-year temporary period the time test is met if the issuer incurs within six months of the issue_date a substantial binding obligation to a third party to expend at least five percent of the net sale proceeds of the issue on the capital projects an obligation is not binding if it is subject_to contingencies within the issuer’s or a related party’s control the due diligence test is met if completion of the capital projects and the allocation of net sale proceeds of the issue to expenditures proceed with due diligence sec_1_148-1 defines capital project or capital projects as all capital expenditures plus related working_capital expenditures to which the de_minimis_rule under sec_1_148-6 applies that carry out the governmental purposes of an issue for example a capital project may include capital expenditures_for one or more buildings plus related start-up operating costs sec_1_148-2 provides that the proceeds of an issue that are reasonably expected to be allocated to restricted working_capital expenditures within months after the issue_date qualify for a temporary period of months beginning on the issue_date sec_1_148-1 defines restricted working_capital expenditures as working_capital expenditures that are subject_to the proceeds-spent-last rule in sec_1 d i and are ineligible for any exception to that rule sec_1_148-2 provides that gross_proceeds not otherwise eligible for a temporary period described in sec_1_148-2 qualify for a temporary period of days beginning on the date of receipt sec_1_148-6 provides that except as otherwise provided in sec_1 d or d proceeds of an issue may only be allocated to working_capital expenditures as of any date to the extent that those working_capital expenditures exceed available amounts as defined in sec_1_148-6 as of that date ie a proceeds-spent-last method for this purpose proceeds include replacement_proceeds described in sec_1_148-1 sec_1_148-6 defines available amount as any amount that is available to an issuer for working_capital expenditure purposes of the type financed by an issue except as otherwise provided available amount excludes proceeds of the issue but includes cash investments and other_amounts held in accounts or otherwise by the issuer or a related_party if those amounts may be used by the issuer for working_capital expenditures of the type being financed by an issue without legislative or judicial action and without a legislative judicial or contractual requirement that those amounts be reimbursed sec_1_148-6 provides that sec_1_148-6 does not apply to expenditures_for extraordinary nonrecurring items that are not customarily payable from current revenues such as casualty losses or extraordinary legal judgments in amounts in excess of reasonable insurance coverage if however an issuer or a related_party maintains a reserve for such items eg a self-insurance fund or has set_aside other available amounts for such expenses gross_proceeds within that reserve must be allocated to expenditures only after all other available amounts in that reserve are expended sec_1_148-10 provides that notwithstanding any provision in sec_1_148-1 through the commissioner may prescribe extensions of temporary periods larger reasonably required reserve or replacement funds or consequences of failures or remedial action under sec_148 in lieu of or in addition to other consequences of those failures or take other action if the commissioner finds that good_faith or similar circumstances so warrant consistent with the purposes of sec_148 we conclude that the operating_expenses to be paid with proceeds of the notes are described in sec_1_148-6 and therefore the proceeds of the notes allocated to such expenses are not subject_to the proceeds-spent-last method_of_accounting set forth in sec_1_148-6 in accordance with the act the proceeds of the notes may only be spent on expenses related to or arising from the occurrence thus the operating_expenses to be paid from proceeds of the notes are extraordinary nonrecurring items that are not of the type which the city would pay from current revenues further the city has neither established any reserves nor set_aside other available amounts for the recovery project and the city’s costs of the recovery project are not covered by any insurance policies held by the city we believe the application of sec_1_148-10 is appropriate under the facts and circumstances surrounding the occurrence and therefore we conclude the net sale proceeds and investment_proceeds of the notes qualify for the 3-year temporary period for capital projects under sec_1_148-2 and may be invested in higher_yielding_investments during such period without causing the notes to be arbitrage_bonds within the meaning of sec_148 only a portion of the recovery project is a capital project within the meaning of sec_1_148-1 however all of the expenditures incurred for the recovery project are part of a single response to the damage caused by the occurrence the act authorizes the authority to issue bonds to pay for expenditures related to the occurrence without distinction as to whether the expenses are capital expenditures or operating_expenses as of the issue_date of the notes it will not be possible to determine the amount of proceeds that will be expended for capital expenditures and the amount for operating_expenses as a result the proceeds of the notes will be deposited into a single fund and spent on permitted expenditures under the act as needed for the recovery project with respect to the proceeds of the notes as a whole the authority reasonably expects to satisfy the requirements other than the requirement that proceeds be spent for capital projects for the 3-year temporary period under sec_1_148-2 conclusions that based on the information submitted and representations made we conclude the operating_expenses to be paid with proceeds of the notes are described in sec_1_148-6 and therefore are not subject_to the proceeds-spent-last method_of_accounting set forth in sec_1_148-6 and under the authority of sec_1_148-10 the net sale proceeds and investment_proceeds of the notes qualify for the 3-year temporary period under sec_1_148-2 and may be invested in higher_yielding_investments during such period without causing the notes to be arbitrage_bonds within the meaning of sec_148 except as specifically ruled above no opinion is expressed concerning this transaction under any other provision of the code or regulations thereunder including sec_103 and sec_141 through specifically no opinion is expressed concerning whether interest on the notes is excludable from gross_income under sec_103 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to the authority’s authorized representative sincerely yours assistant chief_counsel exempt_organizations employment_tax government entities by bruce m serchuk senior technician reviewer tax exempt bond branch
